Name: Commission Regulation (EC) NoÃ 536/2007 of 15 May 2007 opening and providing for the administration of a tariff quota for poultrymeat allocated to the United States of America
 Type: Regulation
 Subject Matter: animal product;  international trade;  tariff policy;  trade;  America
 Date Published: nan

 16.5.2007 EN Official Journal of the European Union L 128/6 COMMISSION REGULATION (EC) No 536/2007 of 15 May 2007 opening and providing for the administration of a tariff quota for poultrymeat allocated to the United States of America THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organisation of the market in poultrymeat (1), and in particular Article 6(1) thereof, Whereas: (1) The agreement in the form of an exchange of letters between the European Community and the United States of America pursuant to Article XXIV:6 and Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 relating to the modification of concessions in the schedules of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic, in the course of their accession to the European Union (2), approved by Council Decision 2006/333/EC (3), provides for the integration of a specific tariff quota allocated to the United States for imports of 16 665 tonnes of poultry. (2) Commission Regulation (EC) No 1291/2000 of 9 June 2000 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (4) and Commission Regulation (EC) No 1301/2006 of 31 August 2006 laying down common rules for the administration of import tariff quotas for agricultural products managed by a system of import licences (5) should apply, save as otherwise provided for in this Regulation. (3) Commission Regulation (EC) No 1232/2006 of 16 August 2006 opening and providing for the administration of an import tariff quota of poultrymeat allocated to the United States of America (6) has to be amended substantially. Regulation (EC) No 1232/2006 should therefore be repealed and replaced by a new regulation. (4) In order to maintain a regular flow of imports, the quota period from 1 July to 30 June of the following year should be subdivided into a number of sub-periods. In any event, under Regulation (EC) No 1301/2006 licences are valid only up to and including the last day of the tariff quota period. (5) The tariff quota should be administered on the basis of import licences. To that end, detailed rules for the submission of applications and the information which must appear in applications and licences should be laid down. (6) In the light of the risk of speculation that is inherent in the system in question in the poultrymeat sector, precise conditions should be laid down as regards operators' access to the tariff quota arrangements. (7) For appropriate administration of the tariff quotas, the security linked to the import licences should be set at EUR 20 per 100 kilograms. (8) In the interest of the operators, the Commission should establish the quantities that have not been applied for, which are to be carried over to the following sub-period in accordance with Article 7(4) of Regulation (EC) No 1301/2006. (9) Access to the tariff quota should be subject to the presentation of a certificate of origin issued by the authorities of the United States in accordance with Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (7). (10) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION: Article 1 1. The tariff quota in Annex I is hereby opened for imports of the poultrymeat products originating in the United States of America covered by the CN codes set out in that Annex. The tariff quota is opened on an annual basis for the period from 1 July to 30 June. 2. The quantity of products covered by the quota referred to in paragraph 1, the applicable rate of customs duty and the order number are set out in Annex I. Article 2 Regulations (EC) Nos 1291/2000 and 1301/2006 shall apply, save as otherwise provided for in this Regulation. Article 3 The quantity established for the annual quota period shall be spread out over four sub-periods, as follows: (a) 25 % from 1 July to 30 September; (b) 25 % from 1 October to 31 December; (c) 25 % from 1 January to 31 March; (d) 25 % from 1 April to 30 June. Article 4 1. For the purposes of applying Article 5 of Regulation (EC) No 1301/2006, import licence applicants shall, when submitting their first application for a given quota period, furnish proof that they imported or exported, during each of the two periods referred to in that Article, at least 50 tonnes of products covered by Regulation (EEC) No 2777/75. 2. Licence applications may be for several products covered by different CN codes and originating in the United States. In such cases, all the CN codes and their descriptions must be entered in boxes 16 and 15, respectively, of the licence application and the licence itself. Licence applications must be for a minimum of 10 tonnes and a maximum of 10 % of the quantity available for the sub-period concerned. 3. Licences carry an obligation to import from the United States. Licence applications and licences themselves shall contain: (a) in box 8, an indication of the country of origin; (b) in box 20, one of the entries listed in Annex II, Part A. Box 24 of the licences shall contain one of the entries listed in Annex II, Part B. Article 5 1. Licence applications may be submitted only in the first seven days of the month preceding each of the sub-periods referred to in Article 3. 2. A security of EUR 20 per 100 kilograms shall be lodged at the time of submission of the licence application. 3. No later than the fifth day following the final date of the period for submitting applications, Member States shall notify the Commission of the total quantities applied for, expressed in kilograms. 4. Licences shall be issued as of the seventh working day and at the latest by the eleventh working day following the end of the notification period provided for in paragraph 3. 5. If necessary, the Commission shall establish any quantities that have not been applied for, and these shall be added automatically to the quantity for the following quota sub-period. Article 6 1. By way of derogation from the second subparagraph of Article 11(1) of Regulation (EC) No 1301/2006, Member States shall notify the Commission, before the end of the first month of the quota sub-period, of the total quantities, expressed in kilograms, covered by licences they have issued, as referred to in Article 11(1)(b) of that Regulation. 2. Member States shall notify the Commission, before the end of the fourth month following each annual period, of the quantities actually released for free circulation under this Regulation in the course of the period concerned, expressed in kilograms. 3. By way of derogation from the second subparagraph of Article 11(1) of Regulation (EC) No 1301/2006, Member States shall notify the Commission of the quantities covered by unused or partly used import licences, in the first instance at the time of the application for the last sub-period and then again before the end of the fourth month following each annual period. Article 7 1. By way of derogation from Article 23 of Regulation (EC) No 1291/2000 the import licences shall be valid for 150 days from the first day of the sub-period for which they have been issued. 2. Without prejudice to Article 9(1) of Regulation (EC) No 1291/2000, the rights deriving from the licences may be transferred only to transferees satisfying the eligibility conditions set out in Article 5 of Regulation (EC) No 1301/2006 and Article 4(1) of this Regulation. Article 8 Access to the tariff quota shall be subject to the presentation of a certificate of origin issued by the competent authorities of the United States in accordance with Articles 55 to 65 of Regulation (EEC) No 2454/93. The origin of the products covered by this Regulation shall be determined in accordance with the provisions in force in the Community. Article 9 Regulation (EC) No 1232/2006 is hereby repealed. References to the repealed Regulation shall be construed as references to this Regulation and read in accordance with the correspondence table at Annex III. Article 10 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. It shall apply from 1 June 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 May 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 282, 1.11.1975, p. 77. Regulation as last amended by Regulation (EC) No 679/2006 (OJ L 119, 4.5.2006, p. 1). (2) OJ L 124, 11.5.2006, p. 15. (3) OJ L 124, 11.5.2006, p. 13. (4) OJ L 152, 24.6.2000, p. 1. Regulation as last amended by Regulation (EC) No 1913/2006 (OJ L 365, 21.12.2006, p. 52). (5) OJ L 238, 1.9.2006, p. 13. Regulation as amended by Regulation (EC) No 289/2007 (OJ L 78, 17.3.2007, p. 17). (6) OJ L 225, 17.8.2006, p. 5. (7) OJ L 253, 11.10.1993, p. 1. Regulation last amended by Regulation (EC) No 214/2007 (OJ L 62, 1.3.2007, p. 6). ANNEX I Order number CN code Applicable duty Total quantity as from 1 July 2006 (tonnes) 09.4169 0207 11 10 131 EUR/t 16 665 0207 11 30 149 EUR/t 0207 11 90 162 EUR/t 0207 12 10 149 EUR/t 0207 12 90 162 EUR/t 0207 13 10 512 EUR/t 0207 13 20 179 EUR/t 0207 13 30 134 EUR/t 0207 13 40 93 EUR/t 0207 13 50 301 EUR/t 0207 13 60 231 EUR/t 0207 13 70 504 EUR/t 0207 14 10 795 EUR/t 0207 14 20 179 EUR/t 0207 14 30 134 EUR/t 0207 14 40 93 EUR/t 0207 14 50 0 % 0207 14 60 231 EUR/t 0207 14 70 0 % 0207 24 10 170 EUR/t 0207 24 90 186 EUR/t 0207 25 10 170 EUR/t 0207 25 90 186 EUR/t 0207 26 10 425 EUR/t 0207 26 20 205 EUR/t 0207 26 30 134 EUR/t 0207 26 40 93 EUR/t 0207 26 50 339 EUR/t 0207 26 60 127 EUR/t 0207 26 70 230 EUR/t 0207 26 80 415 EUR/t 0207 27 10 0 % 0207 27 20 0 % 0207 27 30 134 EUR/t 0207 27 40 93 EUR/t 0207 27 50 339 EUR/t 0207 27 60 127 EUR/t 0207 27 70 230 EUR/t 0207 27 80 0 % ANNEX II A. Entries referred to in article 4(3), second subparagraph, point (b): In Bulgarian : Ã Ã µÃ ³Ã »Ã °Ã ¼Ã µÃ ½Ã  (Ã Ã )   536/2007. In Spanish : Reglamento (CE) no 536/2007. In Czech : NaÃ Ã ­zenÃ ­ (ES) Ã . 536/2007. In Danish : Forordning (EF) nr. 536/2007. In German : Verordnung (EG) Nr. 536/2007. In Estonian : MÃ ¤Ã ¤rus (EÃ ) nr 536/2007. In Greek : KÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 536/2007. In English : Regulation (EC) No 536/2007. In French : RÃ ¨glement (CE) no 536/2007. In Italian : Regolamento (CE) n. 536/2007. In Latvian : Regula (EK) Nr. 536/2007. In Lithuanian : Reglamentas (EB) Nr. 536/2007. In Hungarian : 536/2007/EK rendelet. In Maltese : Ir-Regolament (KE) Nru 536/2007. In Dutch : Verordening (EG) nr. 536/2007. In Polish : RozporzÃ dzenie (WE) nr 536/2007. In Portuguese : Regulamento (CE) n.o 536/2007. In Romanian : Regulamentul (CE) nr. 536/2007. In Slovak : Nariadenie (ES) Ã . 536/2007. In Slovenian : Uredba (ES) Ã ¡t. 536/2007. In Finnish : Asetus (EY) N:o 536/2007. In Swedish : FÃ ¶rordning (EG) nr 536/2007. B. Entries referred to in the third subparagraph of article 4(3): In Bulgarian : Ã ½Ã °Ã ¼Ã °Ã »Ã Ã ²Ã °Ã ½Ã µ Ã ½Ã ° OÃ ±Ã Ã °Ã Ã ° Ã ¼Ã ¸Ã Ã ½Ã ¸Ã Ã µÃ Ã ºÃ ° Ã Ã °ÃÃ ¸Ã Ã ° Ã Ã Ã ³Ã »Ã °Ã Ã ½Ã ¾ Ã ¿ÃÃ µÃ ´Ã ²Ã ¸Ã ´Ã µÃ ½Ã ¾Ã Ã ¾ Ã ² Ã Ã µÃ ³Ã »Ã °Ã ¼Ã µÃ ½Ã  (Ã Ã )   536/2007. In Spanish : reducciÃ ³n del arancel aduanero comÃ ºn prevista en el Reglamento (CE) no 536/2007. In Czech : snÃ ­Ã ¾enÃ ­ spoleÃ nÃ © celnÃ ­ sazby tak, jak je stanoveno v naÃ Ã ­zenÃ ­ (ES) Ã . 536/2007. In Danish : toldnedsÃ ¦ttelse som fastsat i forordning (EF) nr. 536/2007. In German : ErmÃ ¤Ã igung des Zollsatzes nach dem GZT gemÃ ¤Ã  der Verordnung (EG) Nr. 536/2007. In Estonian : Ã ¼hise tollitariifistiku maksumÃ ¤Ã ¤ra alandamine vastavalt mÃ ¤Ã ¤rusele (EÃ ) nr 536/2007. In Greek : Ã Ã µÃ ¯Ã Ã Ã · Ã Ã ¿Ã Ã ´Ã ±Ã Ã ¼Ã ¿Ã  Ã Ã ¿Ã Ã ºÃ ¿Ã ¹Ã ½Ã ¿Ã  Ã ´Ã ±Ã Ã ¼Ã ¿Ã »Ã ¿Ã ³Ã ¯Ã ¿Ã , Ã ÃÃ Ã  ÃÃ Ã ¿Ã ²Ã »Ã ­ÃÃ µÃ Ã ±Ã ¹ Ã Ã Ã ¿Ã ½ Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 536/2007. In English : reduction of the common customs tariff pursuant to Regulation (EC) No 536/2007. In French : rÃ ©duction du tarif douanier commun comme prÃ ©vu au rÃ ¨glement (CE) no 536/2007. In Italian : riduzione del dazio della tariffa doganale comune a norma del regolamento (CE) n. 536/2007. In Latvian : RegulÃ  (EK) Nr. 536/2007 paredzÃ tais vienotÃ  muitas tarifa samazinÃ jums. In Lithuanian : bendrojo muito tarifo muito sumaÃ ¾inimai, nustatyti Reglamente (EB) Nr. 536/2007. In Hungarian : a kÃ ¶zÃ ¶s vÃ ¡mtarifÃ ¡ban szereplÃ  vÃ ¡mtÃ ©tel csÃ ¶kkentÃ ©se a 536/2007/EK rendelet szerint. In Maltese : tnaqqis tat-tariffa doganali komuni kif jipprovdi r-Regolament (KE) Nru 536/2007. In Dutch : Verlaging van het gemeenschappelijke douanetarief overeenkomstig Verordening (EG) nr. 536/2007. In Polish : CÃ a WTC obniÃ ¼one jak przewidziano w rozporzÃ dzeniu (WE) nr 536/2007. In Portuguese : reduÃ §Ã £o da Pauta Aduaneira Comum como previsto no Regulamento (CE) n.o 536/2007. In Romanian : reducerea Tarifului Vamal Comun astfel cum este prevÃ zut Ã ®n Regulamentul (CE) nr. 536/2007. In Slovak : ZnÃ ­Ã ¾enie spoloÃ nej colnej sadzby, ako sa ustanovuje v nariadenÃ ­ (ES) Ã . 536/2007. In Slovenian : zniÃ ¾anje skupne carinske tarife v skladu z Uredbo (ES) Ã ¡t. 536/2007. In Finnish : Asetuksessa (EY) N:o 536/2007 sÃ ¤Ã ¤detty yhteisen tullitariffin alennus. In Swedish : nedsÃ ¤ttning av den gemensamma tulltaxan i enlighet med fÃ ¶rordning (EG) nr 536/2007. ANNEX III Correspondence table Regulation (EC) No 1232/2006 This Regulation Article 1 Article 1 Article 2 Article 3 Article 3  Article 4(1)(a) Article 4(1) Article 4(1)(b) Article 4(2), first subparagraph Article 4(1)(c) Article 4(2), second subparagraph Article 4(1)(d) Article 4(3) Article 4(1)(e) Article 4(3) Article 4(1)(f) Article 4(3) Article 4(2)  Article 5(1), first subparagraph Article 5(1) Article 5(1), second subparagraph  Article 5(2)  Article 5(3) Article 5(2) Article 5(4), first subparagraph Article 5(3) Article 5(4), second subparagraph  Article 5(5)  Article 5(6)  Article 5(7)  Article 5(8), first subparagraph Article 5(4) Article 5(9)  Article 5(10) Article 6(2) Article 6(1), first subparagraph Article 7(1) Article 6(1), second subparagraph  Article 6(2)  Article 7 Article 8 Article 8, first subparagraph Article 2 Article 8, second subparagraph  Article 9 Article 10 Annex I Annex I Annex II Annex II, Part A Annex III Annex II, Part B Annex IV  Annex V  Annex VI 